Citation Nr: 1429981	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include degenerative arthritis and osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.   

The Veteran's May 2012 substantive appeal indicates that the Veteran was only appealing the denial of his claim for service connection for a bilateral knee disorder.  In a July 2013 letter the Veteran asserted that his representative made a mistake, and that he had wanted to appeal the denial of his claim for an increased rating for a skin condition, rather than the denial of his claim for service connection for a bilateral knee condition.  At his May 2014 hearing the Veteran stated that he wanted to continue to appeal the denial of his claim for service connection for a bilateral knee condition.  Although the claim for an increased rating for a skin condition is not currently in appellate status before the Board, this issue is raised by the July 2013 letter from the Veteran.  Therefore, the Board does not have jurisdiction over the claim for an increased rating for a skin condition, and that issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral knee disability.  In July 2011 the Veteran also filed a claim for VA pension benefits which was later granted.  The record contains an undated VA internal document entitled Pension Review Sheet.  (The location in the claims file indicates that it was filled out sometime in September 2011.)  The Pension Review Sheet indicates that the Veteran had been receiving Social Security Administration (SSA) disability benefits or Supplemental Security Income (SSI) benefits.  However, the record contains no information from the Veteran himself indicating whether or not he ever received SSA disability benefits.

VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, the VA internal document reference to SSA does not identify the specific benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon this single reference, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 
  
Here, if the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

The Veteran's VA treatment records from 2007 to April 2010 and from February 2012 should be obtained.

In addition, a VA examination is warranted as the Veteran reports current knee symptoms and injuries during service in World War II including dropping to his knees on all types of terrain, carrying heavy packs and ammunition, jumping into fox holes, and crawling on his knees.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's VA treatment records dated from:

   a.  2007 to April 2010; and
   
   b.  February 23, 2012 to present.

2.  Obtain additional information from the Veteran as to whether he ever received compensation from SSA based on disability.  If it is determined that he ever received SSA disability benefits, attempt to obtain copies relating to the award of such disability benefits from SSA.  

All attempts to fulfill this development should be documented in the claims file.  If SSA records are requested, and if after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
 
3.  Schedule the Veteran for a VA examination of his knees.  The claims folder should be forwarded to the examiner for review and the examination report should indicate that such review occurred.  Conduct any testing deemed appropriate.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current disability of his knees that is related to injuries during World War II service, including dropping to his knees on all types of terrain, carrying heavy packs and ammunition, jumping into fox holes, and crawling on his knees.

4.  Upon completion of the above requested development reconsider the Veteran's claim.  If the benefit sought on appeal is denied, the Veteran should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

